DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered. Claims 1-20 are currently pending in the application. An action follows below:
Response to Arguments
The claim objections and rejections under 35 U.S.C. 112(a) in the previous Office action dated 08/20/2021 have been withdrawn in light of the amendment to the claims.
In response to the rejections under 35 U.S.C. 102 and 35 U.S.C. 103 in the previous Office action, Applicant amends independent claims 1 and 16 and argues on page 11 of the amendment that Kim fails to teach “wherein the plurality of first touch electrodes and the plurality of second touch electrodes are electrically insulated from the strain gauge.” Examiner respectfully disagrees and directs the Applicant to the below detailed rejection to see how the new limitation is construed and disclosed in the Kim reference.
With respect to the rejection of claim 12, Applicant argues on page 12 of the amendment: “However, whether or not that is the case, in order for Kim to obviate the features recited in claim 12, ALL of Kim's alleged touch electrodes must be electrically insulated from his alleged strain gauge, which is clearly not the case, as explained above with respect to the rejection of claim 1.” Examiner respectfully disagrees because (i) a plurality of touch electrodes of claim 12 can be construed as only some of the first electrodes OR only some of the second electrodes, but does not require a plurality of touch electrodes consisting of all of first electrodes, all of the second electrodes, OR all of the first and second electrodes; and (ii) see the below detailed rejection.


Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0371471 A1; hereinafter Kim.)
As per claim 1, Kim discloses a touch sensor (see at least Fig. 7, disclosing a touch sensor 300) comprising: 
Fig. 7, disclosing a base substrate 310;) 
a plurality of first touch electrodes arranged on the base layer in a second direction crossing a first direction (see at least Figs. 7, 14, discussing the touch sensor comprising a plurality of touch electrodes [360 of 320b and/or 360 of 330b] arranged on the base layer and including a plurality of first touch electrodes [360 of 320b] arranged in two, three, or all columns of electrodes [320b] in a second/vertical direction crossing a first/horizontal direction and/or a plurality of second touch electrodes [360 of 330b] arranged on the base layer, e.g., in the first/top and second rows of electrodes [330b] and the fourth and fifth rows of electrodes [330b] in the first/horizontal direction;)
a plurality of second touch electrodes arranged on the base layer in the first direction (see the above discussion;) and 
at least one strain gauge disposed between the plurality of first touch electrodes in the second direction and being configured to sense a pressure (see at least Figs. 7 and 14; ¶¶ [0198], [0200], [0201], discussing at least one strain gauge [365 of 330b with or without 335] disposed in the third row of electrodes [330b] and between the plurality of first touch electrodes [360 of 320b] in the second/vertical direction and configured to sense a pressure,) 
wherein the plurality of first touch electrodes and the strain gauge are arranged on a same layer (see at least Figs. 7 and 14; ¶¶ [0138]-[0142], discussing the plurality of first touch electrodes [360 of 320b], the second touch electrodes [360 of 330b], and the strain gauge [365 of 330b with or without 335] arranged on the same layer,) and 
wherein the plurality of first touch electrodes and the plurality of second touch electrodes are electrically insulated from the strain gauge (see at least Figs. 7 and 14; ¶ [0142], discussing that the plurality of first touch electrodes [360 of 320b] and the second touch electrodes [360 of 330b] in the first, second, fourth, and fifth rows of electrodes [330b] are electrically insulated from the strain gauge [365 of 330b with or without 335] in the third row of electrodes [330b].)

	As per claim 2, Kim discloses the strain gauge disposed between the plurality of second touch electrodes (see the discussion in the rejection of claim 1; or see at least Figs. 7 and 14, disclosing the construed strain gauge [365 of 330b with or without 335] in the third row of electrodes [330b] disposed between the plurality of second touch electrodes [360 of 330b] in the second and fourth rows of electrodes [330b].)
see at least Figs. 7 and 14, disclosing a pressure signal line [a pressure signal line comprising one of the wires 337 and a left most connector 335 connected to the one wire 337] electrically connected to the construed strain gauge, the pressure signal line comprising a first portion and a second portion, wherein the first/horizontal portion of the pressure signal line extends in the first/horizontal direction and is disposed between the plurality of first touch electrodes.)
As per claim 5, Kim discloses a plurality of sensing lines electrically connected to the plurality of second touch electrodes, wherein the second portion of the pressure signal line extends in the second direction and is disposed between the plurality of sensing lines (see at least Figs. 7 and 14, disclosing a plurality of sensing lines 337 [others of wires 337; see the discussion in the rejection of claim 1, whereas one of the wires 337 construed as a portion of the pressure signal line] electrically connected to the plurality of second touch electrodes (360 of 330b), wherein the second/vertical portion of the pressure signal line extends in the second/vertical direction and is disposed between the plurality of sensing lines.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Won et al. (US 2018/0323240 A1; hereinafter Won.)
As per claim 3, Kim discloses a first connection electrode (325), as a bridge, connecting the plurality of first touch electrodes (360/320) in the second/vertical direction in order to electrically separate the first connection electrode (325) from the connection electrode (335) (see at least Figs. 7, 14 and 15), but is silent to “the first connection electrode disposed between the base layer and the plurality of first touch electrodes”.
However, in the same field of endeavor, Won discloses a related touch sensor (see at least Figs. 2-3) comprising a first connection electrode (154b), as a bridge, connecting the plurality of first touch electrodes (154e) and disposed between the base layer (140) and the plurality of first touch electrodes (154e), in order to electrically separate the first connection electrode (154b) from the connection electrode (152b). Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize the Won reference remedying for the above-discussed deficiency of the Kim reference or to dispose the Kim first connection electrode, as a bridge, between the base layer and the plurality of first touch electrodes, in view of the teaching in the Won reference, to obtain the same predictable result of electrically separating the first connection electrode from the connection electrode.

As per claim 6, the above modified Kim discloses the strain gauge comprises at least one resistance line (335) overlapping the first connection electrode (325) in a thickness direction (see Kim at least Figs. 14-15.)
As per claim 7, the above modified Kim discloses a second connection electrode (335) connecting the plurality of second touch electrodes (360 of 330b) in the first/horizontal direction (see Kim at least Figs. 14-15,) wherein the second connection electrode and the first connection electrode are disposed on different layers from each other (see Kim at least Figs. 14-15, disclosing the second connection electrode and the first connection electrode disposed on different layers from each other, in order to electrically separating the second connection electrode from the first connection electrode; also see Won at least Figs. 2-3, disclosing the second connection electrode 152b and the first connection electrode 154b disposed on different layers from each other, in order to electrically separating the second connection electrode 152b from the first connection electrode 154b.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al. (US 2018/0059839 A1; hereinafter Kim839.)

However, in the same field of endeavor, Kim839 discloses a related touch input device (see at least Figs. 1b, 5c, 6g) comprising at least one strain gauge (450) and a Wheatstone bridge circuit unit (3000) electrically connected to the strain gauge (450) (see at least Fig. 6c,) the Wheatstone bridge circuit unit (3000) comprising: a first node (a first node between R1 and a positive terminal of a driving voltage VEX; see Fig. 6c) to which a driving voltage (+VEX) is applied; a second node (a second node between R2 and a negative terminal of the driving voltage VEX; see Fig. 6c) connected to a ground; a first output node (a first output node connected to a negative terminal of the output voltage Vo; see Fig. 6c;) and a second output node (a second output node connected to a positive terminal of the output voltage Vo; see Fig. 6c,) wherein one end of the strain gauge (450) is electrically connected to the first node and the other end of the strain gauge is electrically connected to the first output node (see Fig. 6c.)
Kim839 further teaches that the benefit of using the Wheatstone bridge circuit unit electrically connected to the strain gauge is to measure the small change of the resistance of the strain gauge used in the touch input device to accurately detect the applied force (see at least ¶¶ [0149]-[0152].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to provide a Wheatstone bridge circuit unit electrically connected to the Kim strain gauge, in view of the teaching in the Kim839 reference, to improve the above modified touch sensor of the Kim reference for the predictable result of measuring the small change of the resistance of the strain gauge used in the Kim touch sensor to accurately detect the applied force.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata et al. (US 2015/0138041 A1; hereinafter Hirakata) in view of Kim.
Note that although a plurality of touch electrodes of claim 12 can be construed as a plurality of first touch electrodes and does not require a plurality of touch electrodes comprising both the first electrodes and the second electrodes, the below detailed rejection of claim 12 is discussed with a plurality of touch electrodes comprising first electrodes and the second electrodes, in order to group claims 12 and 16.
Hirakata discloses a display device (see at least Figs. 2B1, 4, 7A, 20A1-20B2; ¶ [0017]; ¶ [0066]; ¶ [0157], disclosing an electronic device, as the claimed display device, comprising a display panel and a foldable touch panel/sensor overlapping the display panel along the top surface and all four sides of the display panel; note that while some embodiments/figures of Hirakata show the touch sensor overlapping the display panel along the top surface and three sides of the display panel, the current claims are construed with the foldable touch panel/sensor overlapping the display panel along the top surface and all four sides of the display panel, as shown at least Figs. 2B1, 4, 7A, 20A1-20B2 and discussed at least at ¶ [0017]; ¶ [0066]; ¶ [0157],) comprising: 
a display unit (see at least Figs. 2B1, 4, 7A, 20A1-20B2, disclosing a display unit comprising a display panel 110) comprising: 
 	a main display area comprising a plurality of pixels (see at least Figs. 4, 7A; ¶ [0008], disclosing a main display area 111 comprising a plurality of pixels;) and 
 	a sub-display area bent from the main display area and comprising a plurality of pixels (see at least Figs. 4, 7A; ¶ [0008], disclosing the display unit comprising four sub-display areas [112-115] bent from the main display area 111 and comprising a plurality of pixels;) and 
a touch sensor disposed on the display unit (see the above discussion; or at least Figs. 2B1, 4, 7A, 20A1-20B2; ¶ [0017]; ¶ [0066]; ¶ [0157], disclosing an electronic device, as the claimed display device, comprising a display panel and a foldable touch panel/sensor overlapping the display panel along the top surface and all four sides of the display panel,) the touch sensor comprising: 
 	a main sensing area corresponding to the main display area (see at least Figs. 4, 7, 8A-8C, discussing a main sensing area corresponding to the main display area 111;) 
 	four sub-sensing areas corresponding to four sub-display areas (see at least Figs. 4, 7, 8A-8C, discussing four sub-sensing areas corresponding to four sub-display areas [112-115]) and including a first sub-sensing area (e.g., a right sub-sensing area corresponding to the sub-display area 112) extending from the main sensing area in a first direction (see at least Figs. 4, 7;) and
 	a plurality of first touch electrodes arranged in a second direction crossing a first direction and a plurality of second touch electrodes arranged in the first direction (see at least Fig. 10A; ¶¶ [0163]-[0169], discussing the mutual capacitive touch sensor comprising a plurality of first touch electrodes (591) arranged in a second direction crossing a first direction and a plurality of second touch electrodes (592) arranged in the first direction,) wherein the plurality of first touch electrodes and the plurality of second touch electrodes are arranged on the same layer (see at least Fig. 10A) and the first sub-sensing area comprises an area in which a plurality of touch electrodes are arranged (see above discussion; also see Figs. 4-5 if necessary.)
Accordingly, Hirakata discloses all limitations of these claims, but is silent to a strain gauge and limitations associated with the strain gauge, as claimed.

However, in the same field of endeavor, Kim discloses a touch sensor (see at least Fig. 7, disclosing a touch sensor 300) used in a portable device as a display device (see at least ¶¶ [0003]-[0004]), the touch sensor comprising:
a plurality of first touch electrodes arranged on the base layer in a second direction crossing a first direction (see at least Figs. 7, 14, discussing the touch sensor comprising a plurality of touch electrodes [360 of 320b and/or 360 of 330b] arranged on the base layer and including a plurality of first touch electrodes [360 of 320b] arranged in two, three, or all columns of electrodes [320b] in a second/vertical direction crossing a first/horizontal direction and/or a plurality of second touch electrodes [360 of 330b] arranged on the base layer, e.g., in the first/top and second rows of electrodes [330b] and the fourth and fifth rows of electrodes [330b] in the first/horizontal direction;) 
a plurality of second touch electrodes arranged on the base layer in the first direction (see the above discussion;) 
at least one strain gauge disposed between the plurality of first touch electrodes in the second direction and being configured to sense a pressure (see at least Figs. 7 and 14; ¶¶ [0198], [0200], [0201], discussing at least one strain gauge [365 of 330b with or without 335] disposed in the third row of electrodes [330b] and between the plurality of first touch electrodes [360 of 320b] in the second/vertical direction and configured to sense a pressure,)
wherein the plurality of first touch electrodes and the strain gauge are arranged on a same layer (see at least Figs. 7 and 14; ¶¶ [0138]-[0142], discussing the plurality of first touch electrodes [360 of 320b], the second touch electrodes [360 of 330b], and the strain gauge [365 of 330b with or without 335] arranged on the same layer,) and 
wherein the plurality of first touch electrodes and the plurality of second touch electrodes are electrically insulated from the strain gauge (see at least Figs. 7 and 14; ¶ [0142], discussing that the plurality of first touch electrodes [360 of 320b] and the second touch electrodes [360 of 330b] in the first, second, fourth, and fifth rows of electrodes [330b] are electrically insulated from the strain gauge [365 of 330b with or without 335] in the third row of electrodes [330b];) and
a sensing area comprising a first area in which a plurality of touch electrodes are arranged; and a second area in which strain gauge is disposed, wherein the first area surrounds the second area, and the first area does not overlap the second area in a thickness direction (see at least Figs. 7, 14 and 15; ¶¶ [0197]-[0202], discussing a sensing area comprising a first area in which a plurality of touch electrodes 360 are arranged; and a second area in which strain gauge 365 is disposed, wherein the first area surrounds the second area, and the first area does not overlap the second area in a thickness direction.)

Hirakata, as discussed above, discloses a first sub-sensing area extending from the main sensing area in the first direction and comprising an area in which a plurality of touch electrodes are arranged, but is silent to a strain gauge and limitations associated with the strain gauge, as claimed. Kim, as discussed above, remedies for the above-discussed deficiencies of Hirakata by teaching a related touch sensor comprising at least one strain gauge disposed between the plurality of first touch electrodes in the second direction and configured to sense a pressure, wherein the plurality of first touch electrodes and the strain gauge are arranged on the same layer and the plurality of first touch electrodes and the plurality of second touch electrodes are electrically insulated from the strain gauge; and a sensing area comprising a first area in which a plurality of touch electrodes are arranged; and a second area in which strain gauge is disposed, wherein the first area surrounds the second area, and the first area does not overlap the second area in a thickness direction. Kim further teaches that the touch sensor comprising at least one strain gauge to provide various functions to the user using a pressure from a touch and a touch position is well-known and expected in the art (see at least ¶ [0006]) and the above-discussed touch sensor of Kim also reduces a thickness of the touch sensor for detecting a touched point and a touch pressure (see at least ¶ [0009].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application 
Accordingly, the above modified Hirakata in view of Kim obviously renders all limitations of these claims.

As per claim 13, the above modified Hirakata in view of Kim obviously renders a second sub-sensing area extending from the main sensing area in a second direction crossing the first direction (see the discussion in the rejection of claims 12 and 16; further see Hirakata at least Figs. 7A and 20A1, disclosing a second/bottom sub-sensing area corresponding to the second/bottom sub-display area 115 and extending from the main sensing area in a second direction crossing the first direction;) a corner wing connecting the first sub-sensing area and the second sub-sensing area (see Hirakata; at least Figs. 7A and 20A1, disclosing a corner wing connecting the first sub-sensing area and the second sub-sensing area;) a pad unit disposed under the second sub-sensing area (see Kim at least Fig. 7, disclosing a pad unit disposed under the second/bottom sub-sensing area and connected to the sensor controller 340;) and a pressure signal line electrically connecting the strain gauge and the pad unit (see Kim at least Figs. 7 and 14, disclosing a pressure signal line electrically connected to the strain gauge 365, the pressure signal line 327 comprising a first portion and a second portion, wherein the first portion of the pressure signal line extends in the first direction and is disposed between the plurality of first touch electrodes,) wherein the pressure signal line are arranged to pass through the corner wing (see Kim at least Figs. 7 and 14, disclosing the pressure signal line are arranged to pass through the corner; see Hirakata; at least Figs. 7A and 20A1, disclosing the corner wing at the corner of the first sub-sensing area and the second sub-sensing area.)
As per claim 14, the above modified Hirakata in view of Kim obviously renders a plurality of sensing lines electrically connecting the plurality of touch electrodes and the pad unit, wherein the plurality of sensing lines are arranged to pass through the corner wing, and are spaced apart from the pressure signal line (see Kim at least Figs. 7 and 14, disclosing a plurality of sensing lines [327 and/or 337] electrically connecting the plurality of touch electrodes [360 of 320, 360 of 330] and the pad unit, wherein the plurality of sensing lines are arranged to pass through the corner wing, and are spaced apart from the pressure signal line electrically connected to the strain gauge.)
As per claim 15, the above modified Hirakata in view of Kim obviously renders the pressure signal line disposed between the plurality of sensing lines (see Kim at least Figs. 7 and 14, disclosing the pressure signal line disposed between the plurality of sensing lines 337.)
As per claim 17, the above modified Hirakata in view of Kim obviously renders the strain gauge disposed between the plurality of second touch electrodes (see the discussion in the above rejection of claim 16; or see Kim at least Figs. 7 and 14, disclosing the construed strain gauge [365 of 330b with or without 335] in the third row of electrodes [330b] disposed between the plurality of second touch electrodes [360 of 330b] in the second and fourth rows of electrodes [330b].) 
As per claim 18, the above modified Hirakata in view of Kim obviously renders the sub-sensing area comprising a first area in which the strain gauge is disposed, and a second area in which the plurality of first touch electrodes and the plurality of second touch electrodes are arranged, and wherein the first area does not overlap the second area in a thickness direction (see the discussion in the above rejection of claim 16.)
As per claim 19, the above modified Hirakata in view of Kim obviously renders a pressure signal line electrically connected to the strain gauge, the pressure signal line comprising a first portion and a second portion, wherein the first portion of the pressure signal line extends in the first direction and is disposed between the plurality of first touch electrodes (see Kim at least Figs. 7 and 14, disclosing a pressure signal line [a pressure signal line comprising one of the wires 337 and a left most connector 335 connected to the one wire 337] electrically connected to the construed strain gauge, the pressure signal line comprising a first portion and a second portion, wherein the first/horizontal portion of the pressure signal line extends in the first/horizontal direction and is disposed between the plurality of first touch electrodes.)
As per claim 20, the above modified Hirakata in view of Kim obviously renders a plurality of sensing lines electrically connected to the plurality of second touch electrodes, wherein the second portion of the pressure signal line extends in the second direction and is disposed between the plurality of sensing lines (see Kim at least Figs. 7 and 14, disclosing a plurality of sensing lines 337 [others of wires 337; see the discussion in the rejection of claim 1, whereas one of the wires 337 construed as a portion of the pressure signal line] electrically connected to the plurality of second touch electrodes (360 of 330b), wherein the second/vertical portion of the pressure signal line extends in the second/vertical direction and is disposed between the plurality of sensing lines.)

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed invention is directed to a touch sensor capable of sensing a touch position and a touch pressure. Claim 8 identifies the uniquely distinct limitations, “a temperature compensation unit disposed between the base layer and the strain gauge, wherein the strain gauge comprises at least one resistance line, the temperature compensation unit comprises a temperature compensation pattern, and the temperature compensation pattern overlaps the resistance line in a thickness direction.” The closest prior arts, as discussed above, either singularly or in combination, fail to anticipate or render the above underlined limitations in combination with all of the other claimed limitations particularly recited by this claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626